Citation Nr: 1600848	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  13-03 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs in Pension Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA disability compensation in the calculated amount of $1,484.10, to include whether the debt was properly created.


REPRESENTATION

The Veteran is represented by:  Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Sean G, Pflugner, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1985 to June 1995, from February 2003 to October 2003, from June 2009 to February 2010, and from November 2013 to April 2014.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision by the VA Pension Veteran, Committee on Waiver and Compromises, in Milwaukee, Wisconsin.  This matter was before the Board in March 2015, at which time it was remanded for additional development.  This matter has been returned to the Board for further appellate review.  


REMAND

In his February 2013 substantive appeal, the Veteran requested a personal hearing with the RO.  The Board remanded his above-captioned claim in March 2015 in order for the RO to provide the Veteran this hearing.  38 C.F.R. § 3.103(c) (2015).  The Board also observed that the Veteran claimed that he had submitted a corrected financial status report (VA Form 5655), but that such document was not associated with the claims file.  The Board directed the RO to attempt to obtain this form while the Veteran's claim was in remand status.

In September 2015, the RO sent the Veteran a letter wherein it asked him if he wished to proceed with scheduling him for the requested hearing.  He was asked to submit an enclosed form and return it by October 19, 2015.  Because the RO did not receive a response from the Veteran, it returned the appeal to the Board for appellate review.

Although the Veteran did not respond to the RO's September 2015 letter, in the March 2015 remand, the Board instructed the RO to schedule the Veteran for the requested hearing.  The RO did not do so and, thus, did not substantially comply 

with the remand directives.  Additionally, the Board found no documentation demonstrating that the RO undertook efforts to obtain the Veteran's updated financial status report.  As such, the Board finds that a remand is required for corrective actions.   See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is remanded for the following action:

1.  The RO must undertake efforts to locate the Veteran's already submitted, corrected financial status report (VA Form 5655), which he allegedly mailed to the VA Debt Management Center.  

2.  If no such form can be located, the RO must request that the Veteran submit an updated financial status report (VA Form 5655).

3.  The RO must schedule the Veteran for the request hearing with a Decision Review Officer.  The RO must provide the Veteran with notice of the date, time, and location of this hearing.  All relevant documentation must be associated with the Veteran's electronic claims file.

4.  Once the Veteran has been provided the requested hearing, or, in the event that the Veteran withdraws his hearing request or fails to appear on the schedule date, the RO must remit the appeal to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he 

may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

